 540DECISIONS OF NATIONAL LABOR RELATIONS BOARDtity through which the Employer conducts its business operations, andtherefore is inherently appropriate for purposes of collective bargain-ing.5Therefore, as the Petitioner in these cases is requesting singledistrict office units at the Employer's offices located in McKeesport andWilkinsburg, Pennsylvania, we find that separate units of employeesat these two offices constitute units appropriate for collective-bargain-ing purposes.-Accordingly, we shall direct separate elections at the Employer'sMcKeesport and Wilkinsburg, Pennsylvania, offices among the follow-ing employees of the Employer :All debit insurance district agents, excluding plant clerical andoffice clerical employees, inspectors, managers, assistant managers,guards, professional employees and all supervisors as defined in theAct.[Text of Direction of Elections omitted from publication.]MEMBERsRODoERs and LEEDOM, dissenting :For the reasons stated` in our dissenting opinion inQuaker CityLife Insurance Company,134 NLRB 960, we would find the unitssought inappropriate and dismiss the petition.sMetropolitan Life Insurance Company,138NLRB 512Local Union 825, International Union of Operating Engineers,AFL-CIOandNichols Electric Company.CaseNo. 22-CC-127.September13, 1962DECISION AND ORDEROn January 12, 1962, Trial Examiner John F. Funke issued his In-termediate Report in the above-entitled proceeding, finding that Re-spondent had not violated Section 8(b) (4) (B) as alleged in the com-plaint, and recommending that the complaint be dismissed in its en-tirety, as set forth in the attached Intermediate Report.Thereafter,the General Counsel filed exceptions with a supporting brief.TheBoard' has reviewed the rulings of the Trial Examiner made at thehearing and finds that no prejudicial error was committed.The rul-ings are hereby affirmed.The Board has considered the IntermediateReport, the exceptions and brief, and the entire record in this caseand finds merit in the General Counsel's exceptions.Accordingly, theBoard adopts the findings of the Trial Examiner only to the extentconsistent with this Decision and Order.'Pursuant to the provisions of Section 3(b) of the Act,the Board has delegated itspowers in connection with this case to a three-member panel[Chairman McCulloch andMembers Rodgers and Leedom].138 NLRB No. 65. LOCAL 825, INT'L UNION OF OPERATING ENGINEERS541The facts are not in dispute.At all times material herein the Stateof New Jersey maintained a contract with Elmhurst ContractingCompany, herein called Elmhurst, for the construction of a reservoir-in Clinton, New Jersey.Elmhurst subcontracted excavation work to-Selby Drilling Company, herein called Selby, which in turn subcon-tracted the construction of certain electrical transmission lines to the,Charging Party, herein called Nichols.Selby and Elmhurst each hada collective-bargaining agreement with the Respondent, which con-tained the following clauses :This agreement shall bind all subcontractors while workingfor an Employer who is a party to this Agreement.Any Em-ployer who sublets any of his work must sublet the same subject,to all terms and conditions of this Agreement.... Shop Steward shall have access to the superintendent onthe job at all times for the purpose of enforcing this Agreement.On the morning of May 3, 1961, Albert O'Brien, a Nichols foreman,went to the jobsite with a crew of six men to dig post holes for thesetting of transmission poles.Nichols had a collective-bargainingagreement with Local 262, IBEW, and its crew included members ofthat union.As soon as the crew began to dig a hole with a power-driven auger mounted at the rear of the Nichols' line truck, JosephLe Pore, an employee of Selby and a member of the Operating Engi-neers, approached the truck and requested to see the union card of theauger operator.Upon ascertaining that the latter did not possess an"Operating Engineers" card, Le Pore immediately reported that factto Gatti, the Engineers' shop steward?Gatti then informed O'Brienitwas the Operating Engineers' job to run the auger.O'Brien andGatti then spoke to Yanuzzi, known also as Bates, the head mechanicon the job, who showed O'Brien the contract between Selby and Re-spondent and stated that the operation of the auger was work whichbelonged to Respondent under this agreement.A number of em-ployees of Selby and Elmhurst, members of Respondent, meanwhilegathered in the vicinity of the Nichols truck.Bates then telephonedRespondent's business agent to have two operating engineers sent outto the site.O'Brien telephoned his business agent, Schaeffer, andSchaeffer informed O'Brien that the work in dispute properly be-longed to the IBEW men.Hence, when the two engineers summonedby Bates arrived, O'Brien refused their services.O'Brien then went to see Kangas, Selby's superintendent at the site,and advised him of the dispute over the operation of the machine.Kangas testified that at this time he could see from a distance a number2 As shop steward for the Respondent,Gatti had met frequently with officials of Selbyand Elmhurst to discuss alleged violations of Respondent's collective-bargaining agree-ment,job safety factors, and the welfare of Respondent'smembers in the project. 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDof men gathered around the Nichols truck. Since he and O'Brienagreed that no progress was being made with the auger they discussedthe possibility of digging the holes manually.O'Brien took no fur-ther action, however, but returned to his truck and removed bothtruck and crew for the remainder of the day.About 8:30 a.m. on May 9, O'Brien and his crew returned to thesite with the line truck and again commenced drilling operations withthe auger.Either Gatti or Bates then asked O'Brien if he intendedto use the power-driven auger.When O'Brien replied in the affirma-tive,members of Respondent who were employees of Selby or Elm-hurst were called from their own work stations, some 100 to 500 feetaway from the Nichols crew, and gathered around the auger truck.Gatti told these individuals that the Nichols crew was taking the breadout of their mouths and ordered them to stand around the machine sothat it could not operate.Gatti and Bates again told O'Brien thathe must have members of Operating Engineers to work the power-driven auger.Bates and Gatti also made reference to the contractbetween Local 825 and Respondent, which required, they said, thatthe work be performed by Respondent's members in the event of snb--contracting.O'Brien contacted Kangas, who attempted to talk thematter over with Gatti.Gatti, however, avoided Kangas.Kangas,therefore, repeated his previous suggestion to O'Brien that the holes.ie -dug manually.The employees of Selby and Elmhurst remainedstanding around the machine until 3 p.m. that day when O'Brien toldhis crew to go home. Either the next day or shortly thereafter0'Brieii returned with his crew and completed the job manually with-out further interference from Respondent or its members.On these facts the Trial Examiner concluded that there was noevidence that Bates or Gatti had the authority to act for the Respond-ent, or that Respondent induced any employee of Selby or Elmhurstto stop work with an object of forcing Selby or Elmhurst to ceasedoing business with Nichols.The Trial Examiner further foundthat there was no evidence that Respondent threatened, coerced, orrestrained Selby or Elmhurst for such an objective.In his exceptions and brief, the General Counsel urges that Gattiis the agent of Respondent, and that Respondent through Gatti causeda strike of the employees of Elmhurst and Selby and threatened andcoerced these two employers with an object of forcing them to ceasedoing business with Nichols.We agree with the General Counsel.Under Respondent's con-tracts, Gatti, as shop steward, was authorized to have access to thesuperintendent of each of these employers for the purpose of enforc-ing the collective-bargaining agreement. In fact, Gatti frequentlydid contact officials of these employers for this purpose.As soon asthe dispute arose at the site on May 3, Gatti was summoned to handle LOCAL 82.5, INT'L UNION OIF OPERATING ENGINEERS543the matter by Le Pore, an employee of Selby and one of Respondent'smembers.On May 9, Respondent's members obeyed, without ques-tion,Gatti's instructions to stand around the Nichols truck.Thus,it is clear that Gatti was looked upon by both employers and employ-ees at the site as the agent of the Respondent and that he did, in fact,act in Respondent's behalf in accordance with Respondent's contract.Accordingly, we conclude that he was an agent of Respondent andthat Respondent is responsible for his actions.'Gatti's instructions to Respondent's members to stand around theNichols truck away from their .assigned work stations with Selbyand Elmhurst was clearly inducement or encouragement to engage ina work stoppage or strike.The resultant work stoppage by its verynature threatened, restrained, and coerced Selby and Elmhurst withinthe meaning of Section 8 (b) (4) (ii) of the Act .4Although there was no explicit demand by Respondent upon Selbyor Elmhurst that either employer cease doing business with Nichols,,we believe that all the surrounding circumstances establish that thiswas an object of Respondent in causing the work stoppages.Theinitial efforts of Gatti and Bates on May 3 were directed towardpersuading O'Brien to hire- Respondent's members to operate theauger.However, when O'Brien refused to hire the engineers referredby Respondent at the request of Bates, it was made clear to Respond-ent that Nichols would only continue to operate the auger with itsown employees, who were members of the IBEW. Respondent'smembers, on May 3, therefore continued to stand around in the,vicinity of the Nichols truck until it left the project.Respondent's,members,. at the behest of Gatti, also engaged in a work stoppage onMay 9 at the appearance of the Nichols truck and crew and did notreturn to their work stations on that date until the truck and crewdeparted.Thus, Selby and Elmhurst, in order to keep their employ-ees at work, were faced with the choice of ceasing to do business withNichols or having the work done in some other manner. Although theNrork was finally accomplished manually by Nichols at the request ofSelby's superintendent, Kangas, there is no indication that Respond-ent suggested this or any other alternative.We conclude, then, thatan object of the strike was to force Selby and Elmhurst to cease doingbusiness with Nichols.Even assuming,arguendo,that Respondentmerely intended by its strike to force Selby and Elmhurst to require-Nichols to change its method of operation, this in itself would havedisrupted or seriously curtailed the existing business relationshipbetween Nichols and these two other contractors, which would have-'LocalUnion522,Lumber Drivers, Warehousemen,&Handlers,International Bother-hoodof Teamsters,Chauffeurs,Warehousemen&Helpers of America(Mach Lumber Com-pany),120 NLRB 297, 304*Local Union 825, International Brotherhood of Operating Enginee,s,AFL--CIO, (Carle-ton Brothers Company),131 NLRB 452, 453. 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDbeen tantamount to causing the latter employers to cease doing busi-ness with Nichols.'Our conclusion as to the existence of an unlawful objective is alsobuttressed by other actions of Respondent. In urging Respondent'sentitlement to the work, Gatti and Bates on May 3 and 9 made refer-ence to Respondent's contracts with Selby and Elmhurst. In its briefto the U.S. district court in the related 10(l) injunction proceeding,6Respondent frankly admitted that the strikes were in protest of thefailure of Selby and Elmhurst to honor their agreements withRespondent.As noted above, both agreements required that wherethe employer sublet any of its work it had to sublet it subject to allthe terms and conditions of the agreement.These included recog-nition of Respondent for work falling within its claimed jurisdictionand the payment of prescribed wage rates for each engineer classifi-cation.Hence, these agreements required, in effect, that Selby andElmhurst cease doing business with any employer performing workfalling in that jurisdiction which did not recognize the Respondentor did not pay wages at the rate specified.Although an agreement,of this type may be lawful under Section 8(e) of the Act in theConstruction industry, a strike to enforce such an agreement-a striketo require Selby and Elmhurst to cease doing business with Nichols-is an unfair labor practice within the meaning of Section 8 (b) (4) (B)of the Act'THE EFFECT OF THE UNFAIR LABOR PRACTICES ON COMMERCEThe conduct of the Respondent set forth above, occurring in con-nection with the operations of Selby, Elmhurst, and Nichols as setforth in section I of the Intermediate Report, has a close, intimate,and substantial relation to trade, traffic, and commerce among theseveral States, and tends to lead to labor disputes burdening andobstructing the free flow of commerce.THE REMEDYAs we have found that the Respondent has engaged in unfair laborpractices in violation of Section 8(b) (4) (i) and (ii) (B) of the Act,we shall order that it cease and desist therefrom and take certainaffirmative action to remedy the unfair labor practices and otherwiseeffectuate the policies of the Act.s Local 1066,International Longshoremen's Association,AFL-CIO, atal.(WigginTer-minals, Inc ),137NLRB45 (Members Fanning and Brown dissenting).New York Mailers'Union No. 6, International Typographical Union,AFL-CIO (The Publishers Association,ofNew York City),136 NLRB 196."John J.Cuneo v.LocalNo. 855, InternationalUnionof Operating Engineers,CivilNo. 435-61,U.S. District Court,N.J., affd.300 F. 2d 832(CA. 3).7 Construction,Production&Maintenance Laborers Union Local383,AFL-CIO,at al.,(Colson andStevensConstructionCo., Inc), 137 NLRB 1,650. LOCAL 825, INT'L UNION OF OPERATING ENGINEERS545In its brief, the General Counsel contended that, because of thenature of the violation involved, and because of the RespondentUnion's demonstrated disregard of the Act by engaging in secondaryboycott activities against persons with whom it develops disputes,'a-broad order against it was necessary in order to prevent it fromcontinuing, with impunity, to violate the secondary boycott provi-sions of the Act.We agree that an order against Respondent tocease and desist from secondary activity against any person' in orderto force such person to cease doing business with Nichols ElectricCompany or with other primary employers, not limited to those namedin the Order, is necessary because of the extent to which Respondenthas deliberately engaged in unlawful secondary activity in further-ance of its dispute with these and other primary employers.loCONCLUSIONS OF LAW1.Nichols, Selby, and Elmhurst are engaged in commerce withinthe meaning of the Act.2.Respondent and Local 262, IBEW, are labor organizations withinthe meaning of the Act.3.Respondent, by causing work stoppages with an object of forc-ing Selby and Elmhurst to cease doing business with Nichols, hasengaged in unfair labor practices within the meaning of Section8(b) (4) (i) and (ii) (B) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2(6) and (7) oftheAct.'ORDERUpon the entire record in this case and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent Union, LocalUnion 825, International Union of Operating Engineers, AFL-CIO,its officers, agents, representatives, successors, and assigns, shall:1.Cease and desist from :(a)Engaging in or inducing or encouraging any individual em-ployed by Selby Drilling Company or Elmhurst Contracting Com-pany or by any other employer to engage in a strike or a refusal in8 Local 825,InternationalUnion of Operating Engineers, AFL-CIO (R G. Maupai Co,Inc.),135 NLRB 578; Local825, International Union of Operating Engineers (WarrenGeorge Inc)(Case No. 22-CC-99, not published) ;Local 825, International Union ofOperating Engineers, AFL-CIO, et of (United Engineers & Constructors Inc ),138 NLRB279Local tin iv82i.fnteinational Brotherhood of Opeiatinq Engineers.M.-CIO(Carleton Brothers Company),supra.8WDDon ThomasConstructionCo , 130 NLRB 12801elnternational Brotherhood of Teamsters, etc (Oveinite Transportation Company),130 NLRB 1007;Local Union 522, Lumber Drivers, Warehousemen & Handlers, Inter-nationalBrotherhood of Teamsters, etc (Republic Wire Corporation),129 NLRB 376,enfd 294 F. 2d 811 (C.A.3) ; Brewery and Beer Distributor Drivers, etc. (DelawareValley Beer DistributorAssociation),125 NLRB12, enfd.281 F. 2d 319 (C.A. 3). 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe course of his employment to use, manufacture, process, transport,or otherwise handle or work on any goods, articles, materials, or com-modities, or to perform any services, where an object thereof is toforce or require Selby Drilling Company or Elmhurst ContractingCompany or any other employer or person to cease doing business withNichols Electric Company or any other employer or person.(b)Threatening, coercing, and restraining Selby Drilling Companyor Elmhurst Contracting Company or any other employerwhere anobject thereof is to force or require Selby Drilling Company or Elm-hurst Contracting Company or any other employer or person to ceasedoing businesswith Nichols Electric Company or with any other em-ployer orperson.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post in conspicuous places in the Respondent's business offices,meeting halls, and all places where notices to members are customarilyposted, copies of the notice attached hereto marked "Appendix." "Copies of said notice, to be furnished by the Regional Director for theTwenty-second Region, shall, after being duly signed by the Respond-ent's authorized representative, be posted by Respondent immediatelyupon receipt thereof and be maintained by it for 60 consecutive daysthereafter.Reasonable steps shall be taken to insure that such noticesare not altered, defaced, or covered by any other material.(b) Sign and mail sufficient copies of said notice to theRegionalDirector for the Twenty-second Region for posting, Selby DrillingCompany, Elmhurst Contracting Company, and Nichols Electric Com-pany willing, at all locations where notices to their respective em-ployees are customarily posted.(c)Notify the Regional Director, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to complyherewith.n in the event that this Order Is enforced by a decree of a United States Court ofAppeals,there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."APPENDIXNOTICE TO ALL MEMBERSOF LOCAL825, INTERNATIONALUNION OFOPERATING ENGINEERS,AFL-CIO AND TO ALL EMPLOYEES OF ELM-HURST CONTRACTING COMPANY,SELBYDRILLING COMPANY, ANDNICHOLS ELECTRIC COMPANYPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that : LOCAL 825, INT'L UNION OF OPERATING ENGINEERS547WVE WILL NOT engage in,orInduce or encourageanyindividualemployed by Elmhurst Contracting Company or Selby DrillingCompany or any other employer to engage in, a strike ora refusalin the course of his employment to use, manufacture, transport,process, orotherwise handle or work on any goods, articles, mate-rials,or commodities or to perform any services, nor will wethreaten,coerce,or restrainElmhurst Contracting Company orSelby Drilling Company or any other person where in either casean object thereofis toforce or require Elmhurst ContractingCompany or Selby Drilling Company or any other employer orperson to cease doing businesswith Nichols Electric Company orany other employer orperson.LOCAL 825, INTERNATIONAL UNION OFOPERATING ENGINEERS,AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain-posted for 60 consecutive days from thedate, and must not be altered, defaced, or covered by any othermaterial.Employees may communicate directly with the Board's RegionalOffice, 744 Broad Street, Newark 2, New Jersey, Telephone NumberMarket 4-6151, if they have any questionconcerningthis notice orcompliance with its provisions.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon a charge filed May 15,1961,by Nichols Electric Company,herein calledNichols, the General Counsel issued a compalint on June 14, 1961, against Local825, International Union of Operating Engineers,AFL-CIO,herein called Local 825or the Respondent.The proceeding,with all parties represented,was heard beforeTrial Examiner John F.Funke at Newark, New Jersey,on December 18, 1961,upon said complaint and the answer of Respondent.The complaint alleged that Local 825 induced and encouraged individualsemployed by Selby Drilling Company, herein called Selby, and Elmhurst Contract-ing Company,herein called Elmhurst, to engage in a strike or refusal to performservices for Selby and Elmhurst with an object of forcing and requiring Selby andElmhurst to cease doing business with Nichols.It further alleged that Local 825threatened,coerced, and restrained Selby and Elmhurst by said inducement andencouragement of their employeeswiththe same object of forcing and requiringSelby and Elmhurst to cease doing business with Nichols.Such conduct was allegedto be in violation of Section 8(b)(4)(i)and (ii)(B) of the Act.Respondent'sanswer denied such inducement,encouragement,threats,coercion,and restraint and denied the commission of any unfair labor practices.Decision was reserved on Respondent'smotion made at the conclusion of theGeneral Counsel's case and renewed at the close of the hearing to dismiss the com-plaint.The motion is disposed of in accordance with the recommendation hereinAt the conclusion of the case the parties were given 20 days in which to filebriefs and counsel for Respondent submitted oral argument.No briefs were receivedat the expiration of the filing date.Upon the entire record in this case and from my observation of the witnesses, Imake the following:662353-63-vo1 138--36 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE COMPANIESNichols is a New Jersey corporation maintaining its office and principal place ofbusiness in Chester, New Jersey. It is engaged in providing and performing electri-cal line construction services as an electrical contractor in the building and con-struction industry.During the fiscal year ending November 30, 1960, it purchasedand caused to be transferred and delivered to its placesof businesswithin the Stateof New Jersey goods and materials from States other than the State of New Jerseyin a value in excess of $50,000.Selby is a Nevada corporation having its office and principal place of business inBoise, Idaho. It is engaged in drilling and excavating in the building and con-struction industry and during the past year it has performed services in a valueexceeding $3,000,000 in States other than the State of Idaho..Elmhurst is a division of Hagan Industries, Inc., and is a New York corporationhaving its office and principal place of business in New York City, New York. Itisengaged in the building and construction industry and during the past yearhas performed services exceeding $50,000 in value in States other than the Stateof New York.The complaintalleges,the answer admits, and I find that Nichols, Selby, andElmhurst are engaged in commerce within themeaningof Section 2(6) and (7)of the Act.II.LABOR ORGANIZATION INVOLVEDThe complaintalleges, the answer admits, and I find that Respondent is a labororganization within the meaning of Section2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The factsDuring a period identified in the complaint as "at all times material herein," theState of New Jersey maintained a contract with Elmhurst for the construction of areservoir known as the Spruce Run Reservoir in Clinton.Elmhurst subcontractedcertain excavation work to Selby which in turn subcontracted the construction of theelectrical lines to Nichols.The facts are few and simple and in stating and evaluating them I shall relyon the meager testimony of the General Counsel's witnesses.Albert O'Brien, supervisor for Nichols, testified that on May 3, 1961, he wentto the jobsite with a crew of six men to start the digging of post holes and the settingof the poles.Nichols had a collective-bargaining contract with Local 262, IBEW,and the crew were members of Local 262. For the digging O'Brien brought a linetruck with an auger.When the boom was raised to start digging, an employee ofSelby and a member of Local 825, identified at Joseph LePore, came over to the ma-chine and asked the driver, Kenneth Budd, for his "card."When LePore discoveredthat the men operating the auger were not members of Local 825 he called GuidoGatti, the shop steward for 825.According to O'Brien, Gatti told him it was the"Operating Engineer's job to run the machine."O'Brien disagreed and was told to seeJohn Yanuzzi, referred to by the witnesses and herein as Bates, lead mechanic atthe job.O'Brien talked to Bates and, after Bates made a telephone call, he was toldby Bates that the job of operating the auger required an operator and an oiler.'O'Brien went back to the field and told his men what had happened and was told bythem to talk to Schaeffer, business manager for Local 262.He called Schaefferand, not unexpectedly, was told that the work belonged to Local 262.By this timeitwas noon and O'Brien, concluding the day was wasted, sent the men home.On May 9, O'Brien returned with his crew, set up the auger, and started diggingagain.Either Bates or Gatti asked him if he intended to dig with the auger andwhen O'Brien said he did the members of Local 825 on the job (employees of eitherSelby or Elmhurst) were called and gathered around the machine.O'Brien testifiedthat these employees were told by Gatti that they (the Nichols crew) were "Takingthe bread out of your mouths" and were ordered to stand around so the machinecould not operate.The employees of Selby and Elmhurst did stand around thexBates testified that he talked to O'Brien after the work had been stopped and showedhim the contract between Local825 andSelby which Indicated the jobbelonged to 825and that O'Brien agreedto use 825men.Batesstated the purpose ofthe call was to have825 send the two men required. LOCAL 825, INTL UNION OF OPERATING ENGINEERS549machine until about 3 p.m. when O'Brien told his crew to go home .2 Either thenext day or the day after, O'Brien returned with his crew and completed the post holedigging by hand.The machine was not used again and no further incidentsoccurred.3On cross-examination O'Brien testified that on May 3 he also had a conversationwith Richard Kangas,superintendent for Selby, and that as a result of this conver-sation he agreed to take the line truck and auger off the jobsite.O'Brien also hada conversation with Kangas on May 9, when O'Brien agreed to dig the post holesby hand.On the same day he was told again by Gatti and Bates that if the machinewere used two members of Local 825 would have to operate it, and reference wasmade to the contract between Selby and Local 825 which required that the workbe performed by members in the event of subcontracting .4Richard Kangas,whose direct testimony ran to only four and one-half pages ofthe transcript,testified that the Selby employees were represented by Local 825and that on May 3, O'Brien came to him and told him Local 825 was protesting theuse of the auger by the Nichols employees.Kangas stated that he and O'Briendiscussed the situation and the possibility of digging the holes by hand.He alsotestified that his employees stopped work on May 9 and gathered around the auger.On this occasion Kangas tried to talk to Gatti but Gatti avoided him.While Kangas'testimony is not clear on this point he did again discuss the digging with O'Brien andKangas understood that if the holes were dug by hand(Kangas was indifferent asto the manner of digging) there would be no further disturbance. In any event itwas following this discussion that Nichols did resume digging by hand and the jobwas completed without disturbance.The testimony of Joseph Gibison,project manager for Elmhurst,5was confined tothe fact that Elmhurst employed about a dozen members of Local 825 at the jobsiteand that on May 9 there was a work stoppage in the field and his men did not worka full day.6This concluded the evidence presented by the General Counsel.On the basis of the foregoing I find that there is no evidence,testimonial or docu-mentary, direct or inferential, credible or otherwise, to support a finding that Local825 induced or encouraged any individual employed by Selby or Elmhurst to stopwork with an object of forcing or requiring Selby or Elmhurst to cease doing businesswith Nichols.Neither is there any evidence that Local 825 threatened, coerced, orrestrained Selby or Elmhurst for such an objective.The dispute between Local 825and Nichols was clearly focused on the assignment of the operation of the auger.Local 825 claimed it by virtue of its contract with Selby; Nichols reserved the rightto assign it to its own employees.At no time during the dispute did Local 825 seekthe removal of Nichols and the substitution of another subcontractor and when thesource of dispute, the auger, was removed from the jobsite, the work proceeded with-out interruption.Whether or not such a dispute falls within the purview of anothersubparagraph of Section 8(b)(4) is not a question before me.Clearly it is notwithin the purview of Section 8(b) (4) (B).7RECOMMENDED ORDERI recommend that the complaint be dismissed in its entirety.2 O'Brien testified that on this day one hole was dug with the auger until it struck rockand the hole was then finished by hand.8 The testimony of O'Brien was corroborated in substance by that of Kenneth Buddand Vernon Tayburn, employees of Nichols.*The second paragraph of this agreement reads:This Agreement shall bind all subcontractors while working for an Employer whois a party tothis Agreement.Any Employer who sublets any of his work must subletthe same subject to all terms and conditions of this Agreement.Boring and drilling machines were included in the types of machines covered by thecontract5Elmhurst also had a contract with Local 825.6Gibison's entire testimony covered three pages' In reaching this conclusion I have not relied upon the fact that there is no evidencethat either Bites n Gatti lend the authority to act for Local 825in causingor effectingany work stoppage